Beck, J.
i jurisdicof°f¿o peace® replevin. The writ of replevin was issued and the cause was tried by a justice of the peace of a township in which neither Parties resided, and wherein the property was a^ 110 ^me f°urL<l. The petition does not allege that the property was in the township, nor does it show that there was no justice of the peace in the township where the property was found, or where defendant resides, or in the township of plaintiff’s residence. The defendant insisted, both before the justice of the peace and the Circuit Court, that the justice had no jurisdiction in the case. The question is renewed here and .is the only one in the cause. It involves the construction of the following sections of the Code:
“3507. The jurisdiction of justices of the peace, when not specially restricted, is co-extensive with their respective counties; ******** *.”
“ 3509. Suits may, in all cases, be brought in the township *504where the plaintiff, or defendant, or one of several defendants, resides.”
“ 3510. They may also be brought in any other township of the same county, if actual service on one or more of the defendants is made in such township.”
“3511. Actions to recover personal property, and suits commenced by attachment, may be commenced in any county and township wherein any portion of the property is found, and justices shall have jurisdiction therein within the county.”
These sections are copied verbatim from the Revision of 1860, except in 3511 the word “replevin” is superseded by the words “recover personal property” The sections of the Revision were copied from the Code of 1851, except that section 3511, above quoted, does not contain the .last clause as it appears in the Code of 1851, section 2265. It is there found in these words: “Actions of replevin, and suits commenced by attachment, may be commenced in any county and township wherein any portion of the property is found.”
Chapter 93 of Acts of the Fourth General Assembly, amending the Code of 1851, contains this provision:
“ Sec. 2. In actions in which writs of attachment or replevin shall be issued, justices of the peace shall have jurisdiction coextensive with the county.”
This provision was not intended to supersede or repeal section 2265 of the Code of 1851, which was left standing. The compilers of the Revision of 1860, intending that the provisions of the Code and of the amendatory act just referred to should remain in force, united section 2265 of the first to section 2 of the last. From these we have the reading of section 3853 of the Revision and 3511 of the Code of 1873. Without rejecting any of the words of the section and by giving all of them proper force, which the rules of construction require, the provision plainly means: 1. That the actions named may be commenced in any county and township where the property is found; 2. That in these actions justices of the j>eace shall have jurisdiction within their counties. By this construction we reject no word. The occurrence of the word “township” is unnecessary to convey the thought of the provision, but pre*505sents no idea in conflict with the last clause of the sentence. The authority to commence a suit in a certain township is not in conflict with the idea of jurisdiction therein throughout the whole county. By holding that jurisdiction is limited to the township wherein the property is found, we would reject the last clause of the section extending it throughout the county. But we must give effect to all words of the statute.
It is argued that the word “ therein,” used in the last clause of the sentence, refers to actions brought in the township wherein the property is found. But this is not the grammatical construction of the language. It refers to actions of replevin and attachment, without regard to qualifying words.
The construction we approve gives jurisdiction to justices of the peace in actions of replevin and attachment throughout the county, without regard to the township of the residence of the parties or the township wherein the property is found. It was first adopted by the court in Leversee v. Reynolds, 13 Iowa, 310, and followed in Riddle v. Allender et al., 14 Iowa, 410, and approved in Craft v. Franks, 34 Iowa, 504.
A different construction was approved in Meunch v. Breitenbach, 41 Iowa, 527. This case was presented to us without argument or citation of authorities by counsel, and the former decisions of this court upon the point were not brought to our attention in any manner. The point received no consideration in the light of the former cases, and, as will be observed by consulting the opinion, was not at all discussed. In view of the fact that the former decisions of this court are in harmony with reason and the rules of construction of statutes, we now follow them rather than the later case, which we now overrule: The judgment of the Circuit Court is
Affirmed.